Title: To George Washington from William Lord Stirling Alexander, 21 September 1782
From: Alexander, William Lord Stirling
To: Washington, George


                  
                     Sir
                     Albany Sep. 21, 1782
                  
                  I have had the honor to receive your Excellencys Letter of the 18th Instant—that part of my letter of the 11th Instant relative to the boundaries between Canada and The United States must have been misunderstood, for I had not the most distant idea of an attempt of that kind under our present circumstances, it was only meant to give my idea’s of some consequential points that should hereafter be attended to in settling the boundaries of those Countries, I am sorry I have intruded so much on your Excellencies time on the subject.
                  I have hitherto avoided saying any thing about the Troops or the Posts in this department, because till very lately I could obtain no accounts of them; I have lately found that westward of Shenectady and up the Mowhawk River there were 26 Posts occupied by our Troops, a list of which is herewith—some with 5, 12, 20 Men and so on, in short they were in such a position that on any sudden attack of the Enemy they could neither join nor defend themselves.
                  I have now reduced the whole to six Posts to wit forts Herkemer, Ranselaer, Dayton Schoharie Johnstown & Hunter, the four first will be possess’d by the State Troops and Levies the 2d New Hampshire Regt will be at Johnstown where there are excellent and roomy quarters, they will have a Sergeants Guard at Fort Hunter and a Scout towards Sacondago—they will have nothing to do but attend to these disciplines,  the first regiment (except the Light Infantry Company at this place) will be compleat at Saratoga, as they have a Company of State Troops to do detach’d duties and scouting; the whole shall be kept in order to move on the shortest notice; Inclosed are the Orders issued yesterday for these purposes.
                  The Ordinance building is taken down a Sloop is already sailed for West Point, the remainder will go by tomorrow—all the Stores in the hands of the Commissary of Millitary Stores and public Store proper will be shiped next week, these offices need no longer to Exist.  I am with great respect and esteem your Excellencys most Obdt humbe Servant
                  
                     Stirling,
                     
                  
               